MEM0- ENDORSED

- SONY
(boct MENT

CASS! CRORE Begument 348 Filed 93/97/60 B age 1 oft

THE LAW OFFICES OF SEAN M. MAHER, PLLC

 

September 1, 2020

Defendant's request to adjourn the Sentencing

 

 

VIA ECF from Sept. 18, 2020 until Nov. 19, 2020 at 12:00
pm. Sentencing submissions are adjourned
Hon. Nelson S. Roman accordingly. Clerk of the Court requested to
United States District Judge terminate the motion (doc. 319).
United States Courthouse asibke
300 Quarropas Street Dated: Sept. 2, 2020 SO RED.
White Plains, New York 10601 AWE - _— —
Neer a
Re: United States v. Owens et al., (Rahiem Miller), Nelson S. Roman, U.S.D.J.

17 Cr. 506 (NSR) -07
Dear Judge Roman:

On behalf of defendant Mr. Rahiem Miller, I respectfully write to request, in light of the
COVID-19 pandemic and the continued limitations on in-person jail visitation and court
proceedings, that the sentencing hearing currently scheduled for September 18, 2020 be
adjourned 60 days, and that all sentencing submissions be adjourned in accordance with any new
sentencing date set by the Court.

I have conferred with the government concerning the defense’s adjournment request and
have been informed by AUSA Maurene Comey that the government consents to the defense’s

Fequest
Respectfully submitted,

/S/
Sean M. Maher
Counsel for Rahiem Miller

 

cc: All counsel via ECF

—————
—_

|| ELECTRONICALLY 1

DOC #:

DATE domme 212.

233 BROADWAY, SUITE 820, NEW YORK, NEW YORK 10279
(212) 661-5333 « (347) 548-9959 FAX
WWW .SEANMAHERLAW.COM :
